Citation Nr: 0108858	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to a greater rating for left ulnar nerve 
transposition and left elbow capsulotomy, currently evaluated 
20 percent disabling, including for the period prior to July 
2, 1998.  

Entitlement to an earlier effective date for a combined 
100 percent rating.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired from inactive duty in the United States 
Coast Guard in May 1996 after more than 22 years' inactive 
duty and more than 5 years' active duty.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  

In October 2000, a hearing was held at the Board before the 
undersigned, who is the Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

At his personal hearing, the veteran testified regarding his 
claim for a heart condition.  The record does not reflect 
that the RO has taken any action on that claim.  Therefore, 
the veteran's comments are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The evidence shows that the residuals of the veteran's 
left ulnar nerve transposition and left elbow capsulectomy 
have been productive of moderate incomplete paralysis of the 
minor ulnar nerve since his separation from service.  

2.  The evidence shows that adjustment disorder with 
depressed mood was productive of considerable social and 
industrial impairment under the rating criteria in effect 
prior to November 1996 until July 10, 1998; beginning July 
10, 1998, the disability produced severe social and 
industrial impairment.  The evidence also shows that, 
beginning July 10, 1998, the disability was manifested by 
suicidal ideation, obsessional rituals, impaired impulse 
control, and near-continuous depression, under the revised 
rating criteria.  

3.  The evidence shows that, prior to May 18, 1998, the 
veteran's left knee disability was manifested by limitation 
of extension to 20 degrees and limitation of flexion to 
70 degrees; there was no swelling or instability.  

4.  The evidence shows that, beginning July 1, 1998, the 
veteran's left knee disability was manifested by limitation 
of extension to 45 degrees and slight instability.  

5.  The evidence shows that the veteran's service-connected 
cervical spine disability at C4-6 became manifested by 
moderate intervertebral disc syndrome, beginning November 27, 
1998.  

6.  Applying the Combined ratings table to the ratings in 
effect for the veteran's various service-connected 
disabilities, a 100 percent combined rating is assignable 
beginning May 16, 1996, the day following the veteran's 
separation from service.  


CONCLUSIONS OF LAW

1.  Left ulnar nerve transposition and left elbow 
capsulectomy is 20 percent disabling, effective from May 16, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Code 8516 (2000).  

2.  Adjustment disorder with depressed mood was 50 percent 
disabling prior to July 10, 1998.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, Code 9434 (1996).  

3.  Adjustment disorder with depressed mood was 70 percent 
disabling, effective July 10, 1998.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, Code 9434 (2000).  

4.  Prior to May 18, 1998, postoperative residuals of a 
medial meniscus tear of the left knee were 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, Code 5261 (1997).  

5.  Effective July 1, 1998, postoperative residuals of a 
medial meniscus tear of the left knee due to limitation of 
motion were 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, Code 5261 (2000).  

6.  Effective July 1, 1998, postoperative residuals of a 
medial meniscus tear of the left knee due to instability were 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Code 5257 (2000).  

7.  Effective November 27, 1998, intervertebral disc 
syndrome, C4-6, was 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, Code 5290-5293 
(2000).  

8.  Effective May 16, 1996, the veteran's service-connected 
disabilities resulted in a combined disability rating of 
100 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.25 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board finds, however, that the veteran has clearly been 
advised as to the type of evidence that would aid his claims, 
through multiple statements of the case and discussion with 
the undersigned at his personal hearing, and that he has been 
provided multiple examinations.  Further, the record contains 
extensive records of the veteran's medical treatment by 
private physicians, provided by the veteran, as well as the 
reports of several VA compensation examinations.  The veteran 
has not indicated that there are additional, available 
records that have not been obtained.  Moreover, in light of 
action taken herein, the veteran will not be prejudiced by 
the Board's proceeding to a decision in this case.  The Board 
concludes, therefore, that the provisions and safeguards of 
the VCAA have been satisfied in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92.  

Left ulnar nerve transposition and left elbow capsulectomy

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

It should be noted that service connection is also in effect 
for residuals of a fracture of the left radius at the elbow.  
It would constitute impermissible pyramiding of ratings to 
include any manifestations due to that disability in 
evaluating the proper rating for residuals of the left ulnar 
nerve transposition and elbow capsulotomy.  See 38 C.F.R. 
§ 4.14 (2000).  

Severe incomplete paralysis of the ulnar nerve of the minor 
extremity is to be rated 30 percent disabling.  A 20 percent 
evaluation is warranted by moderate incomplete paralysis.  
For mild manifestations, a 10 percent rating is appropriate.  
Complete paralysis of the minor ulnar nerve, manifested by 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, inability to spread the fingers, inability to 
adduct the thumb, and weakened flexion of the wrist, is to be 
rated 50 percent disabling.  Code 8516.  

A service medical record, dated in March 1996, notes that the 
veteran had marked weakness in the intrinsic muscles of the 
left hand, estimated at 3+/5 for most of the muscles and 4/5 
or 5/5 for the others.  In addition, sensation was decreased 
in the ulnar distribution.  

In October 1997, a private physician wrote that the veteran 
had painful weakness in the muscles innervated by the left 
ulnar nerve.  He commented that the veteran had incomplete 
paralysis of his fingers and wrist motion that was 
functionally more disabling that the recent EMG would 
indicate.  It was the examiner's conclusion, after reviewing 
the VA rating schedule, that the manifestations of the 
disability, including "the loss of hand function, associated 
pain, and the combination that limits function," were 
commensurate with a 20 percent rating.  

A private examiner noted in October 1998 that the strength of 
the left hand intrinsic muscles was 3/5 and that there was 
also chronic decreased sensation to light touch in the ulnar 
distribution.  

At his personal hearing in October 2000, the veteran 
testified that he still has constant tingling and significant 
weakness in his fingers, despite physical therapy.  He also 
noted that the disability precluded him from using a computer 
(typing), from holding a golf club, from holding heavy 
things, and from doing manipulations needing both hands.  

The Board finds that the residuals of the veteran's left 
ulnar nerve transposition produce moderate incomplete 
paralysis.  The noted clinical findings have remained 
relatively consistent since shortly after the in-service 
surgery.  The rating schedule provides that, for moderate 
incomplete paralysis of the left (minor) ulnar nerve, a 
20 percent rating is to be assigned.  

Therefore, the Board concludes that a 20 percent rating for 
the veteran's left ulnar nerve transposition and left elbow 
capsulectomy should be assigned, effective from May 1996.  

Combined 100 percent rating

Ratings for multiple service-connected disabilities are to be 
combined, not added, as provided in the Combined Ratings 
Table set forth at 38 C.F.R. § 4.25.  

In this regard, the Board notes that a rating decision in 
January 1998 granted service connection for impairment of the 
left knee and adjustment disorder with depressed mood, 
initially assigning a 10 percent rating for the left knee 
disability and a 30 percent evaluation for the psychiatric 
disability, each effective from May 1996.  Communication from 
the veteran that was received in March 1998 clearly expressed 
disagreement with the ratings that were assigned in the 
January 1998 rating decision.  In that communication, the 
veteran also presented arguments concerning his service-
connected left ulnar nerve disability and erectile 
dysfunction and regarding bone loss in his right hip from the 
bone graft to his elbow.  (Service connection was later 
established for a superficial scar and bone deformity of the 
right hip, rated 10 percent disabling from May 1996.)  A 
later rating decision increased the ratings to 30 percent for 
the left knee, effective from July 1, 1998, and 50 percent 
for the psychiatric disability, effective from July 2, 1998.  
The record does not show, however, that the RO has furnished 
the veteran with a statement of the case concerning the 
ratings for his left knee and psychiatric disabilities.  
Although an appeal as to those issues is not properly before 
the Board for a final determination at this time, the 
combined rating issue that is currently on appeal necessarily 
involves consideration of the proper ratings-and the 
effective dates for those ratings-for each of the veteran's 
service-connected disabilities.  

? Adenocarcinoma of the prostate

Service connection is in effect for postoperative residuals 
of adenocarcinoma of the prostate with urinary incontinence.  
A 100 percent rating was assigned under the provisions of 
Diagnostic Code 7528, effective from May 1996.  A rating 
decision in September 1996 proposed to reduce that rating to 
60 percent, pursuant to the provisions of Code 7528 that 
state that ratings after the initial 100 percent should be 
based on actual residuals; a rating decision in July 1997 
effectuated the reduction, effective from October 1997.  The 
60 percent rating was based on evidence that the veteran had 
to wear 6 incontinence pads per day.  The rating schedule 
provides that a 60 percent rating is to be assigned if 
absorbent materials must be changed more than 4 times per 
day.  The record does not reflect residuals of the veteran's 
prostate cancer and prostatectomy warranting a greater 
rating.  Therefore, the 60 percent evaluation for that 
disability is proper.  Further, the October 1, 1997, 
effective date is proper.  See 38 C.F.R. § 3.105(e) (2000).  

? Adjustment disorder with depressed mood

As noted above, the RO assigned a 30 percent rating for this 
disability, effective from May 1996, and increased the rating 
to 50 percent disabling, effective from July 2, 1998.  Also, 
the veteran's March 1998 notice of disagreement with the 
initially assigned rating obviates the finality of the 
January 1998 rating decision that granted service connection 
and assigned the initial rating.  Therefore, the 50 percent 
rating was assigned in conjunction with the initial ratings 
for the service-connected disability, as contemplated by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, it is 
proper for the Board to consider the appropriate rating for 
the psychiatric disability from the date of service 
connection.  

Under the general rating formula for psychoneurotic disorders 
that was in effect prior to November 1996, a noncompensable 
evaluation is assigned when there are neurotic symptoms which 
may somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 
10 percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9434.  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (2000).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2000).  

The Court has held that, in such instances, a veteran's claim 
must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, a precedent opinion by VA's General Counsel, 
VAOPGCPREC 3-2000, held that, although all of the evidence 
must be considered under both sets of criteria, a higher 
rating assigned on the basis of the revised criteria cannot 
be effective prior to the effective date of the revised 
criteria.  

The report of a VA psychiatric examination in August 1996 
shows that the veteran had developed significant depression 
and fatigue due to his medical problems during the previous 
several years (for which service connection has also been 
established).  He also described fluctuations in appetite, 
trouble falling asleep and early awakenings, irritable 
temper, difficulty getting along with his wife and daughter 
(resulting in a strain on his marriage), trouble 
concentrating, and becoming withdrawn from his friends.  On 
examination, the veteran was alert and cooperative and his 
affect was appropriate.  His mood was depressed, but there 
were no hallucinations or delusions or suicidal ideation.  
There was no thought disorder and his sensorium was intact.  
The examiner characterized the veteran's psychiatric disorder 
as producing moderate to severe impairment in social 
functioning and mild impairment in occupational functioning.  
He assigned a Global Assessment of Functioning (GAF) score of 
60, indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  

A letter from the veteran's private psychiatrist, dated in 
October 1996, reported psychiatric manifestations that were 
essentially identical to those noted by the VA examiner and 
described in detail the considerable effect his various 
medical problems had had on his life.  

The psychiatrist wrote again on July 10, 1998.  He stated 
that, although some improvement had been expected in the 
veteran's condition, progress had been "disappointingly 
slow" and his psychiatric condition had recently even 
worsened due to the stress of his recent knee surgery and the 
ramifications of "messy" divorce proceedings.  The examiner 
noted the veteran's report that his work productivity had 
been declining.  He had trouble focusing and concentrating 
and trouble with judgment.  He was particularly unable to 
deal with current stresses.  The veteran reported poorer 
impulse control, impaired cognitive functioning, disturbances 
in motivation, and mood swings.  He had virtually isolated 
himself from his co-workers and remained isolated socially.  
On examination, his affect was labile and alternated between 
clinical depression and anxiety.  He reported vegetative 
signs of depression, especially insomnia and recurrent 
nightmares.  Although he was not a danger to himself or 
others, the veteran described significant discouragement in 
his day-to-day life and trouble with daily activities.  There 
was a concomitant extremely high level of anxiety, but no 
evidence of a thought disorder or psychosis.  

Another VA psychiatric compensation examination was conducted 
in December 1998.  That examiner reported symptoms and 
clinical findings that were very similar to those noted by 
the July 1998 private examiner, specifically indicating, 
however, that there were no hallucinations, delusions, or 
violent ideation, although the veteran did describe 
occasional passive suicidal ideation.  The examiner assigned 
a GAF score of 45, indicative of serious symptoms or serious 
impairment in social or occupational functioning, although he 
also noted that the veteran's medical problems were a 
significant portion of that impairment.  

At his personal hearing, the veteran testified that he took 
medication for his psychiatric disability, but he did not 
describe any particular symptomatology or psychiatric 
impairment.  

First evaluating the psychiatric disorder under the old 
rating criteria, the Board finds that, prior to the July 10, 
1998, private psychiatrist's letter, the veteran's 
psychiatric disorder was productive of considerable social 
and industrial impairment.  The descriptions of the veteran's 
psychiatric manifestations and the GAF score that was 
assigned are indicative of "moderate" impairment.  None of 
the manifestations reflects severe impairment, for which a 70 
percent rating would be appropriate.  

Similarly, the reported manifestations during that same 
period appear to be commensurate with the criteria for a 
50 percent evaluation under the revised rating criteria.  
None of the manifestations reflective of a 70 percent rating 
were met.  

Therefore, the Board concludes that a 50 percent rating is 
warranted for the veteran's adjustment disorder with 
depressive features prior to July 10, 1998.  

Beginning with the July 10, 1998, private psychiatrist's 
letter, however, the evidence shows that the veteran's 
psychiatric disorder worsened.  More frequent suicidal 
ideation, impaired impulse control, obsessional rituals, and 
near-continuous depression were reported, as required for a 
70 percent rating under the revised criteria.  However, none 
of the manifestations required for a 100 percent rating, 
e.g., hallucinations, delusions, or a persistent danger of 
hurting himself or others, were shown.  Those manifestations 
were also consistent with not more than severe social and 
industrial impairment under the old rating criteria.  
Likewise, his symptoms did not reflect a retreat from reality 
or mature behavior, nor was he unemployable, as required for 
a 100 percent rating under the old criteria.  

Accordingly, the Board concludes that, beginning July 10, 
1998, a 70 percent evaluation is appropriate for the 
veteran's service-connected psychiatric disability.  

? Left knee

An August 1996 VA general medical examiner reported that the 
veteran had had arthroscopic surgery on his left knee in 
service.  Afterward, his symptoms subsided, but he later 
noted the onset of occasional locking of the knee.  He 
complained of pain and stiffness in the knee on a daily basis 
at the time of the examination.  The examiner reported 
tenderness to palpation over the left patellar tendon.  There 
was no demonstrated swelling, deformity, or instability.  
Range of motion of the knee was from 20 degrees of extension 
to 70 degrees of flexion.  The examiner commented that there 
was a history of limitation of motion and left knee pain, 
with occasional locking, and possible degenerative joint 
disease.  

A private orthopedic examiner in March 1998 noted that there 
was no left knee effusion, but there was both medial and 
lateral joint line tenderness.  Alignment of the knee was 
normal and range of motion was reported to be from 0 to 140 
degrees.  Compression and McMurray's tests were positive.  
The knee was stable to both varus and valgus stress.  The 
veteran reported that he had pain and swelling in the knee 
and giving way.  In May 1998, the veteran underwent 
arthroscopic surgery on his left knee, consisting of 
debridement of a lateral meniscus tear.  Chondromalacia was 
noted.  The anterior and posterior cruciate ligaments were 
intact.  

A private outpatient report dated in July 1998 notes that 
there was full range of left knee motion.  No pertinent 
abnormal clinical findings were reported.  

On VA compensation examination in November 1998, the veteran 
reported that he still had locking and cracking in the left 
knee and it was very unstable.  He used a cane for 
ambulation.  The examiner stated that flexion of the knee was 
limited to 45 degrees and extension was limited to 
90 degrees.  [Those range of motion findings would seem to 
conflict with each other.  Accordingly, the Board will assume 
that the examiner meant that extension was limited to 
45 degrees and flexion was limited to 90 degrees.]  The 
examiner indicated that the knee was tender along the joint 
line and "wobbled with unsteady joints.  He obviously has a 
posttraumatic arthritis."  

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 45 degrees, a 50 percent 
evaluation is warranted.  A 40 percent rating is to be 
assigned for limitation of extension to 30 degrees.  For 
limitation to 20 degrees, a 30 percent evaluation is for 
assignment.  A 20 percent rating is appropriate for 
limitation to 15 degrees.  Limitation to 10 degrees warrants 
a 10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

First, the Board notes that VA's General Counsel has held 
that a claimant who has arthritis and instability of the knee 
may be rated separately for both of those aspects of the 
disability.  VAOPGCPREC 23-97; see also Esteban v. Brown, 6 
Vet. App. 259 (1994).  

However, the regulations also state that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2000).  The rating for 
amputation of a lower extremity at the knee is 60 percent.  
Code 5163.  Therefore, the combined rating for disabilities 
of the left lower extremity cannot exceed 60 percent.  

The veteran underwent arthroscopic left knee surgery on May 
18, 1998.  The RO has assigned a temporary total disability 
rating for that disability, from May 18, 1998, through June 
30, 1998.  

The evidence shows that, in August 1996, the left knee 
disability was manifested by occasional locking, daily pain 
and stiffness, tenderness to palpation over the left patellar 
tendon, and limitation of extension to 20 degrees.  Flexion 
was limited to 70 degrees; there was no swelling or 
instability.  The examiner noted possible degenerative joint 
disease.  

In March 1998, the veteran continued to report pain and 
swelling in the knee, although no swelling was noted at that 
time.  Range of motion was reported to be essentially normal 
and the knee was stable.  

Applying those findings to the pertinent diagnostic codes, a 
20 percent rating would be warranted under Code 5258, even 
though a 10 percent rating would be assignable under 
Code 5259.  Flexion was not sufficiently limited to warrant a 
compensable evaluation under Code 5260.  Absent any 
instability, Code 5257 is not applicable.  

The evidence is conflicting as to the degree of any 
limitation of extension prior to May 1998, with an examiner 
reporting normal range of motion just 2 months before the 
veteran underwent arthroscopic surgery.  Considering the 
requirement for the surgery, however, and resolving all doubt 
in favor of the veteran, the Board finds that extension of 
the left knee was limited to 20 degrees prior to the May 1998 
surgery, as was reported in August 1996.  Code 5261 indicates 
that a 30 percent rating is appropriate for that finding.  

Although a very brief private outpatient record in July 1998 
noted no pertinent abnormal clinical findings at that time, a 
VA compensation examiner in November 1998 reported much 
different clinical findings.  On that latter examination, the 
knee was very unstable, warranting a 20 percent evaluation 
under Code 5257.  There were frequent episodes of pain and 
locking, warranting a 20 percent rating under Code 5258.  The 
reported limitation of flexion did not warrant a compensable 
rating, but the limitation of extension to 45 degrees, 
however, is commensurate with a 50 percent evaluation under 
Code 5261.  

The Board finds that the impairment due to degenerative 
cartilage and to any arthritis that may be present in the 
veteran's left knee are productive of essentially the same 
manifestations: pain, locking, and limitation of motion.  
Therefore, separate ratings for those manifestations are 
prohibited by 38 C.F.R. § 4.14.  However, under Code 5261, a 
50 percent rating is warranted for those manifestations.  

Nevertheless, a separate 10 percent evaluation under Code 
5257, based on instability of the knee, which was also shown, 
is also assignable.  

The 50 percent and 10 percent ratings result in a combined 
rating of 60 percent for the left knee.  That rating is 
valid, since it does not exceed the amputation rule.  

In summary, the Board concludes that a 30 percent rating, 
under Code 5261, is to be assigned prior to May 18, 1998.  
Effective July 1, 1998, a 50 percent evaluation, under Code 
5261, and separate 10 percent rating, under Code 5257, are to 
be assigned for the veteran's left knee disability.  

? Residuals of left elbow fracture with limitation of motion

Where flexion of the minor elbow is limited to 45 degrees, a 
40 percent rating is warranted.  A 30 percent evaluation is 
appropriate for limitation to 55 degrees.  If flexion is 
limited to between 70 and 90 degrees, a 20 percent rating is 
to be assigned.  A 10 percent evaluation is warranted for 
flexion limited to 100 degrees.  Code 5206.  

Limitation of extension of the minor elbow to 110 degrees is 
to be assigned a 40 percent rating.  A 30 percent evaluation 
is warranted for limitation to 100 degrees.  If extension is 
limited to between 75 and 90 degrees, a 20 percent rating is 
appropriate.  A 10 percent evaluation is to be assigned for 
limitation to between 45 and 60 degrees.  Code 5207.  

If flexion is limited to 100 degrees and extension is limited 
to 45 degrees, a 20 percent evaluation is warranted.  Code 
5208.  

If pronation is lost beyond the last quarter of the arc, a 20 
percent rating is warranted.  For loss of supination to 30 
degrees or less, a 10 percent evaluation is to be assigned.  
Code 5213.  

On the initial VA compensation examination in August 1996, 
the veteran's left elbow was described as being tender to 
palpation, with moderate swelling.  There was no deformity.  
Flexion was possible to 100 degrees, but extension was 
limited to 35 degrees.  Pronation was accomplished to 10 
degrees and supination was possible to 15 degrees (both of 
which are considered normal).  

The noted limitation of extension does not merit a 
compensable rating, but the limitation of flexion to 100 
degrees warrants a 10 percent evaluation under Code 5206.  In 
addition, the reported clinical findings regarding pronation 
and supination are normal.  However, considering the 
provisions of 38 C.F.R. § 4.7, the Board finds that the 
combined limitation of flexion and extension is commensurate 
with the limitation described in Code 5208, warranting a 
20 percent rating for the fracture residuals.  

A 20 percent rating for the residuals of the left elbow 
fracture has already been assigned by the RO, effective from 
the day following the veteran's separation from service.  
Therefore, no higher rating is appropriate.  

? Intervertebral disc syndrome, C4-6

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293.  

Severe limitation of cervical spine motion warrants a 
30 percent rating.  For moderate limitation of motion, a 
20 percent evaluation is to be assigned.  A 10 percent rating 
is warranted when there is slight limitation of cervical 
spine motion.  Code 5290.  

Private treatment records dated in April 1995 reflect a 50 
percent restriction in extension of the cervical spine.  The 
veteran was able to rotate his neck 65 degrees in each 
direction.  There was no specific tenderness.  Another report 
in September 1998 noted the veteran's history of headache and 
neck muscle spasms.  Recent x-rays showed slight subluxation 
of the cervical vertebrae and significant spinal canal 
narrowing.  An October 1998 examiner reported tenderness to 
palpation over the spinous processes without spasm.  Cervical 
spine flexion was accomplished to within 3 fingers of his 
chest and extension was possible to 20 degrees, with 
30 degrees of rotation.  

On VA compensation examination on November 27, 1998, the 
veteran reported cervical spine stiffness and tenderness, 
with tingling in the left arm.  The examiner noted range of 
cervical spine motion for 0 degrees of extension to 5 degrees 
of flexion.  Turning and tilting of the neck was also limited 
to 5 degrees.  The veteran was noted to move his head with 
great difficulty.  There were also muscle spasms and 
tenderness in the area.  

Another private treatment record in December 1998 reflects 
complaints of limited range of motion due to stiffness and 
diffuse tenderness to palpation of the neck.  

On VA compensation examination in April 2000, the veteran 
reported constant neck pain, for which he used a TENS unit on 
his neck daily, as well as an orthopedic pillow.  The 
examiner noted a 30 degree limitation of lateral flexion and 
lateral rotation of the neck, bilaterally.  Forward flexion 
and extension were not reported.  There was no cervical 
muscle spasm.  

The RO has assigned a 10 percent rating for the veteran's 
cervical spine degenerative disk disease, effective from July 
2, 1998, the date of receipt of his claim for service 
connection for that disability.  A later rating decision 
increased the rating to 20 percent disabling, effective from 
December 4, 1998.  

The Board concludes that the noted clinical findings equate 
with mild intervertebral disc syndrome prior to the November 
1998 VA compensation examination, warranting not more than a 
10 percent evaluation unde the provisions of Code 5293, as 
has been assigned by the RO.  

However, considering the clinical findings reported on the 
November 27, 1998, examination report, as well as the 
findings in April 2000, the Board concludes that, beginning 
November 27, 1998, the manifestations of the veteran's 
cervical spine disability were consistent with moderate 
intervertebral disc syndrome, warranting a 20 percent 
disability rating under the provisions of Code 5293.  

? Erectile dysfunction

A 20 percent rating is to be assigned for deformity of the 
penis, with loss of erectile power.  Code 7522.  

The evidence shows that the veteran does have residual 
erectile dysfunction as a result of his radical prostatectomy 
for prostate cancer.  Therefore, the 20 percent evaluation 
for this disability that was assigned by the RO, effective 
from May 1996, is appropriate.  

? Residuals of left wrist fracture

Limitation of dorsiflexion of the wrist to less than 15 
degrees warrants a 10 percent evaluation.  A 10 percent 
rating is also assignable for limitation of palmar flexion in 
line with the forearm.  Code 5215.  

The report of the August 1996 VA compensation examination 
states that there was tenderness to palpation over the medial 
left wrist, but no swelling or deformities.  Dorsiflexion was 
possible to 20 degrees and palmar flexion was accomplished to 
10 degrees.  No radial deviation was possible and ulnar 
deviation was accomplished to 15 degrees.  The veteran had 
moderate grip strength in the left hand.  

The reported clinical findings do not meet the criteria for a 
compensable evaluation under Code 5215.  However, considering 
the veteran's complaints of constant pain, as well as pain on 
motion of the wrist, the Board finds that a 10 percent rating 
for the disability, under the provisions of 38 C.F.R. § 4.59, 
is warranted.  A 10 percent rating for the left wrist 
disability has been in effect since May 1996.  

? Right hip scar and bone deformity

The record shows that, at the time of the veteran's left 
elbow surgery during service, a bone graft was taken from his 
right hip.  The surgical wound healed completely, but, 
subsequently, the area has remained tender and painful, with 
apparent deformity of the pelvic crest.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
Part 4, Codes 7803, 7804, 7805.  

As assigned by the RO, a 10 percent rating is warranted for 
the veteran's right hip scar under Code 7804.  Inasmuch as 
the bone deformity poses no functional or other impairment, a 
compensable rating on that basis may not be assigned.  

? Lumbosacral strain

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  Where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating is appropriate.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Part 4, Code 5295.

The post-service medical records show complaints of low back 
pain and stiffness.  No muscle spasm or other of the criteria 
for an evaluation greater than 10 percent has been reported.  
However, with characteristic pain on motion a 10 percent 
rating is to be assigned.  

A 10 percent rating for the veteran's lumbosacral strain has 
been in effect since May 1996.  No higher evaluation is 
proper.  

? Lower abdomen scar

No examiner has indicated that the veteran's lower abdominal 
scar, from his prostatectomy surgery, is tender or painful or 
that it produces any functional impairment.  Therefore, only 
a noncompensable rating is proper for that disability.  

? Combined ratings

Effective from May 1996, the following ratings are in effect 
(as modified herein):

Adenocarcinoma of the prostate - 100 percent
Adjustment disorder - 50 percent
Left knee - 30 percent
Left elbow fracture - 20 percent
Erectile dysfunction - 20 percent 
Left ulnar nerve transposition and capsulectomy - 20 percent
Left wrist - 10 percent
Scar of the right hip - 10 percent
Temporary total disability rating for convalescence, through 
August 1996

A combined 100 percent rating is assignable for the above 
ratings.  

Effective October 1, 1997, the rating for the veteran's 
prostate cancer was reduced to 60 percent.  The other ratings 
remained unchanged.  

A combined 100 percent rating is assignable, effective from 
October 1, 1997.  

Beginning May 18, 1998, a temporary total disability rating 
for convalescence was previously assigned by the RO, 
effective through June 30, 1998.  

Then, beginning July 1, 1998, a combined schedular 100 
percent rating is again assignable.  No change in that 
100 percent combined schedular rating results from the 
increase assigned herein to 50 percent disabling in the 
rating for the veteran's left knee disability (based on 
limitation of motion) and the separate 10 percent rating for 
the knee disability (based on instability), each effective 
from July 1, 1998; the 70 percent rating for the veteran's 
psychiatric disability, effective from July 10, 1998; or the 
effective date of November 27, 1998, for a 20 percent rating 
for the cervical spine disability.  

Summarizing, with the increased ratings assigned herein, a 
100 percent disability rating (resulting either from a 
temporary total disability rating or from the combination of 
disability ratings under the provisions of 38 C.F.R. § 4.25) 
has been continuously in effect since the day following the 
veteran's separation from service.  

As to each of the ratings discussed herein, the provisions of 
38 U.S.C.A. § 5107(b), concerning the benefit of the doubt 
doctrine, were applied where the evidence was in relative 
equipoise.  


ORDER

A 20 percent disability rating for left ulnar nerve 
transposition and left elbow capsulectomy, effective from May 
16, 1996, to July 2, 1998, is granted.  

An increased rating for left ulnar nerve transposition and 
left elbow capsulectomy, effective July 2, 1998, is denied.  

A 100 percent combined schedular disability rating is 
granted, effective from May 16, 1996.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

